 1 THOMAS H. L. SELBY (pro hac vice)
   DAVID M. KRINSKY (pro hac vice)
 2 ADAM D. HARBER (pro hac vice)
   CHRISTOPHER J. MANDERNACH (pro hac vice)
 3 WENDY Z. ZUPAC (SBN 294468)
   ANKIT BAHRI (pro hac vice)
 4 DEBMALLO SHAYON GHOSH (SBN 313628)
   JAMES M. RICE (pro hac vice)
 5 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
 6 Washington, D.C. 20005
   Telephone: (202) 434-5000
 7 Facsimile: (202) 434-5029
   E-mail: tselby@wc.com
 8 E-mail: dkrinsky@wc.com
   E-mail: aharber@wc.com
 9 E-mail: cmandernach@wc.com
   Email: wzupac@wc.com
10 E-mail: abahri@wc.com
   E-mail: sghosh@wc.com
11 E-mail: mrice@wc.com

12 STEPHEN E. TAYLOR (SBN 058452)
   JONATHAN A. PATCHEN (SBN 237346)
13 KARAN S. DHADIALLA (SBN 296313)
   TAYLOR & PATCHEN, LLP
14 One Ferry Building, Suite 355
   San Francisco, CA 94111
15 Telephone: (415) 788-8200
   Facsimile: (415) 788-8208
16 E-mail: staylor@taylorpatchen.com
   E-mail: jpatchen@taylorpatchen.com
17 E-mail: kdhadialla@taylorpatchen.com

18 Attorneys for Defendant DROPBOX, INC.

19                     IN THE UNITED STATES DISTRICT COURT FOR THE

20                          NORTHERN DISTRICT OF CALIFORNIA

21                                  OAKLAND DIVISION

22 SYNCHRONOSS TECHNOLOGIES, INC.,           Case No.: 4:16-cv-00119-HSG-KAW

23        Plaintiff,                         [PROPOSED] ORDER GRANTING THE
                                             UNOPPOSED MOTION TO WITHDRAW
24 v.                                        ANKIT BAHRI AS COUNSEL
                                             FOR DEFENDANT DROPBOX, INC.
25 DROPBOX, INC.,

26        Defendant.                         Honorable Haywood S. Gilliam, Jr.

27

28

        [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW ANKIT BAHRI AS
             COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
 1         Having considered the Unopposed Motion to Withdraw Ankit Bahri as counsel of record

 2 for Defendant Dropbox, Inc. in this matter, the motion is hereby GRANTED.

 3

 4         IT IS SO ORDERED.

 5

 6 DATED: __________________
            12/5/2018                      ____________________________________________
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
 7
                                              UNITED STATES DISTRICT COURT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1.
        [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW ANKIT BAHRI AS
             COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
